Citation Nr: 1127390	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony at an April 2011 videoconference hearing before the undersigned at the Waco RO.  A transcript is associated with the claims folder.

The issues of entitlement to initial compensable evaluations for peripheral neuropathy of the upper extremities and to an initial evaluation in excess of 20 percent for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.



FINDINGS OF FACT

1.  Prior to March 13, 2007, the evidence does not demonstrate even mild symptoms of peripheral neuropathy in the lower extremities.  

2.  From March 13, 2007, forward, the Veteran's peripheral neuropathy of the lower extremities has been characterized by mild symptoms. 


CONCLUSIONS OF LAW

1.  Prior to March 13, 2007, the schedular criteria for a compensable evaluation for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

2.  The schedular criteria for a 10 percent evaluation for peripheral neuropathy of the left lower extremity have been met from March 13, 2007, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

3.  Prior to March 13, 2007, the schedular criteria for a compensable evaluation for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

4.  The schedular criteria for a 10 percent evaluation for peripheral neuropathy of the right lower extremity have been met from March 13, 2007, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), private treatment records, and records from the Shreveport VA Medical Center (VAMC).  In addition, the Veteran was provided a VA examination in June 2008. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The lower extremities have been evaluated under Diagnostic Code (DC) 8520, which is found in the Schedule of Ratings for Diseases of the Cranial Nerves under 38 C.F.R. § 4.124a.  Under this code, which addresses complete and incomplete paralysis of the sciatic nerve, a 10, 20, or 40 percent evaluation is assigned where incomplete paralysis is mild, moderate, or moderately severe, respectively.  A 60 percent evaluation is assigned where incomplete paralysis is severe with marked muscular atrophy, and an 80 percent evaluation is assigned where there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities, associated with type II diabetes mellitus, in the April 2007 rating decision that is the subject of this appeal.  It appears that the evaluations for peripheral neuropathy were not separated out from the evaluation for diabetes mellitus until the September 2008 SOC.  In any case, it seems that the RO intended to assign a noncompensable evaluation for each lower extremity under DC 8520, described above, effective from October 31, 2005, one year prior to the date the Veteran's claim for service connection was received.  

The Board will examine the medical evidence pertinent to the rating period on appeal to determine whether a compensable rating for peripheral neuropathy of the lower extremities is warranted.

In March 2007, at the VAMC, the Veteran reported numbness in his toes over the last year.  He had normal 10-gram monofilament sensation, normal vibratory sensation, and normal position sense to the fingers and toes.  The doctor assessed peripheral neuropathy of the lower extremities, and opined that it was related to his diabetes mellitus.  

The Veteran was afforded a VA examination in June 2008.  He said he had started having pins and needles feelings in his feet about 3 years prior.  Currently, he had frequent burning in his feet if he had been on his feet for hours.  His toes were constantly hot.  The top of his right foot felt numb sometimes, and he was afraid to climb ladders.  He had been prescribed Gabapentin for his neuropathy, and used Capsaicin cream on his feet.  The Gabapentin made him feel drowsy, and he could not take it at work.  He worked as an instrument technician at a tire and rubber company.  Dorsalis pedis and posterior tibial pulses were normal in both legs, as were deep tendon reflexes.  Vibration sensation was decreased at the ankles, and sensation to light touch was decreased in the toes.  He had taken 2 days of vacation time off in the last year because the Gabapentin made him drowsy.  The examiner opined that there were significant effects on the Veteran's occupation, in that he had to climb onto equipment which caused concern because of the numbness in his feet.  In addition, the condition affected his daily activities, particularly shopping, recreation, and traveling.      

At the April 2011 Board hearing, the Veteran testified that the neuropathy in his lower extremities had improved in recent years after he began taking B vitamins on his own.  He had also retired 2 years prior, so he was not sure whether the relief in symptoms was due to the vitamins or the fact that he did not have to remain on his feet for many hours a day anymore.  Although he still experienced symptoms in his feet, they were less severe in the last 2 or 3 years.  

Based on the foregoing, the Board finds that the evidence is against a grant of a compensable evaluation from October 31, 2005, to March 12, 2007.  There is no documentation of peripheral neuropathy symptoms prior to March 13, 2007.  Indeed, a November 2006 treatment note from the Family Medical Group of Texarkana lists a diagnosis of diabetes mellitus without mention of complication, and examination of the extremities was normal.  

However, the Board further finds that the evidence is at least in equipoise with regard to whether a compensable evaluation is warranted for peripheral neuropathy of the lower extremities from March 13, 2007, forward.  Specifically, the Board finds that a 10 percent evaluation is warranted for peripheral neuropathy of the left and right lower extremities, effective from March 13, 2007, when symptoms were first reported and peripheral neuropathy was diagnosed.  

As stated above, a 10 percent evaluation is assigned under DC 8520 where there is mild incomplete paralysis, and the next higher 20 percent evaluation is assigned where the paralysis is moderate.  The medical evidence, outlined above, demonstrates only mild symptoms.  Thus, a 10 percent evaluation, but no higher, is warranted under DC 8520 for each extremity.  The ratings should be combined with application of the bilateral factor.

The Board has considered whether any other diagnostic codes would allow for an increased rating.  However, there is no evidence of damage to any other nerves allowing for application of a different diagnostic code.   

In addition to the foregoing, the Board has considered whether the Veteran's service-connected lower extremity peripheral neuropathy warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is 

authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran missed 2 days of work in the year leading up to the 2008 VA examination, the evidence does not suggest significant interference with his employment.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

From October 31, 2005, to March 12, 2007, entitlement to a compensable evaluation for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a 10 percent evaluation for peripheral neuropathy of the left lower extremity is granted, effective from March 13, 2007, subject to governing criteria applicable to the payment of monetary benefits.

From October 31, 2005, to March 12, 2007, entitlement to a compensable evaluation for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a 10 percent evaluation for peripheral neuropathy of the right lower extremity is granted, effective from March 13, 2007, subject to governing criteria applicable to the payment of monetary benefits.



REMAND

The Board is of the opinion that VA's duty to assist includes obtaining updated treatment records with regard to the Veteran's upper extremity peripheral neuropathy and diabetes mellitus claims, and affording him another VA examination with regard to the upper extremity peripheral neuropathy claims under the facts and circumstances of this case.  

First, at the April 2011 hearing, the Veteran testified that he had received treatment at the Waco VAMC for his peripheral neuropathy and diabetes mellitus since the 2008 VA examination, and that his conditions had worsened since the VA examination 3 years prior.  Although additional time was granted by the undersigned to obtain the updated VAMC records, those records have not yet been associated with the claims file.  Thus, the Board finds that remand is necessary to request Waco VAMC records from 2008, forward.  

Next, VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination with regard to his upper extremity peripheral neuropathy in June 2008, additional evidence has been received suggesting that he has developed and received treatment for carpal tunnel syndrome and trigger fingers.  Specifically, medical records received after the 2011 hearing suggest that he had several trigger finger surgeries in 2005, 2009, 2010 and 2011.  In addition, he had surgery to excise a right wrist ganglion in 2005.  The symptoms of these disorders are difficult to separate from his peripheral neuropathy symptoms.  Moreover, the Veteran testified at the 2011 hearing that his hand surgeon had suggested that his carpal tunnel syndrome was related to his diabetes mellitus.  However, there is no medical documentation in the claims file that clearly delineates between the trigger finger, carpal tunnel syndrome, and peripheral neuropathy symptoms, or that provides an opinion as to whether the trigger finger and carpal tunnel syndromes are related to the Veteran's diabetes mellitus.  Therefore, the Board finds that a new VA examination is necessary to fulfill VA's duty to assist in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Request any and all records pertaining to the Veteran from the Waco VAMC from 2008, forward, and associate them with the claims file.    

2.  After the VAMC records are associated with the claims file, schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected peripheral neuropathy of the upper extremities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  

a.  Specifically, the examiner should identify all diagnosable upper extremity disorder(s) currently present, including any neurological disorders.  The examiner should identify the specific nerves involved, if possible.  

b.  Next, the examiner should differentiate between symptoms of trigger finger, carpal tunnel syndrome, peripheral neuropathy, and any other upper extremity disorders present.  The examiner should include an opinion as to the severity of the peripheral neuropathy symptoms, excluding symptoms from other disorders present.  

c.  Finally, provide an opinion as to whether any upper extremity conditions other than peripheral neuropathy, to include trigger finger and carpal tunnel syndrome, are at least as likely as not (i.e., to at least a 50/50 degree of probability) to have been caused or aggravated by his diabetes mellitus, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached.

d.  If the examiner concludes that the Veteran's trigger finger, carpal tunnel syndrome, or other upper extremity disorder has been aggravated by his diabetes mellitus, the examiner should attempt to identify the baseline level of severity of the trigger finger, carpal tunnel syndrome, or other disorder before the onset of such aggravation.  The examiner must provide an explanation for the opinion reached.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

g.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


